Citation Nr: 0738732	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for a left 
shoulder disability, rated 10 percent disabling from August 
2003 and 20 percent disabling from June 2004.

2.  Entitlement to an earlier effective date for service 
connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of March 2004 and June 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's 
claims.

The veteran contends that he is entitled to an effective date 
of December 1971, when he underwent surgery on his left 
shoulder.  The issue of an earlier effective date is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

In March 2004, the veteran filed a notice of disagreement 
with the rating assigned in a March 2004 rating decision 
which granted service connection.  No statement of the case 
(SOC) has been issued on this matter.  The issue of a higher 
initial rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC for issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1998).


REMAND

The veteran claims he was mentally incompetent after 
discharge, rendering him incapable of filing an application 
for benefits, and he is therefore entitled to service 
connection from the time of his discharge forward.  A 
veteran's competency is presumed and such presumption is 
rebutted only by a medical examination showing that the 
veteran is incompetent.  See 38 C.F.R. § 3.353.  The veteran 
claims that, after discharge, he received treatment for 
memory loss, post-traumatic stress disorder, and alcohol and 
drug abuse from Niagara County Mental Health in Niagara 
Falls, New York.  He stated that he saw a psychologist named 
Robert Korinski.  He also stated that he received treatment 
for mental problems at the VA medical facility in Miami, 
Florida.  VA must attempt to obtain these records.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29 (2007), unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative. 38 C.F.R. § 19.26 (2007).  Because the 
RO has not granted the claim for a higher initial rating, and 
the veteran has not withdrawn the appeal, an SOC must be 
issued.  See Manlincon, supra, VAOPGCPREC 16-92.  The issue 
should be returned to the Board after issuance of the SOC 
only if the veteran files a timely substantive appeal.  The 
veteran should be informed that the submission of a 
substantive appeal as to this issue has not been 
accomplished, and the veteran should be specifically advised 
as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

The claims file contains a form appointing the New York State 
Division of Veterans' Affairs as the veteran's service 
representative.  This form is dated November 1975.  It 
appears that this organization has not assisted the veteran 
in his claim for benefits and that the veteran is 
representing himself.  The veteran should be asked to clarify 
whether the New York State Division of Veterans' Affairs is 
still representing him before the VA.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran, including a 
description of the provisions of the VCAA, 
such as through the text of 38 C.F.R. § 
3.159 as revised to incorporate the VCAA, 
notice of the evidence required to 
substantiate the claim, and notice of the 
claimant' s responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and what 
evidence VA will obtain, and a request 
that the claimant provide any evidence in 
her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 
3.159(b)(1).

The notice must discuss the requirements 
for proving continual mental incompetency 
which rendered the veteran incapable of 
filing an application for benefits.  
Advise him as to the type of evidence 
which would support his claim of continual 
mental incompetence, including records of 
treatment for mental disorders from the 
time of discharge to the present, criminal 
records, and records of treatment while in 
prison.  Provide the text of 38 C.F.R. 
§ 3.353 (2007).

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  

2.  Ask the veteran to clarify whether the 
New York State Division of Veterans' 
Affairs is still representing him before 
VA.  If they are not, send the veteran 
notice on service organizations and 
provide him with the opportunity to 
appoint another organization.

3.  Afford the veteran an opportunity to 
submit or identify any evidence pertinent 
to his claims that he is entitled to a 
higher initial rating and an earlier 
effective date.

4.  The veteran's treatment records from 
Niagara County Mental Health should be 
associated with the claims file.  If they 
cannot be obtained, then evidence of 
attempts to obtain the records should be 
associated with the claims file.

5.  The veteran's VA treatment records 
from Miami, Florida, should be associated 
with the claims file.  If they cannot be 
obtained, then evidence of attempts to 
obtain the records should be associated 
with the claims file.

6.  Issue an SOC as to the claim for a 
higher initial rating, if that has not 
already been done. Manlincon, supra.  If 
the decision issued in the SOC remains 
adverse to the veteran, the veteran should 
be informed that he must file a timely and 
adequate substantive appeal if he wishes 
to appeal the claim to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302(b).  The 
veteran must be informed of the time 
period allowed for perfecting a timely 
appeal, including information as to the 
specific date by which the appeal must be 
received by VA, as well the information 
supplied in the form letter.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an earlier effective 
date should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

Thereafter, the claim for a higher initial rating should be 
returned to the Board for further appellate consideration 
only if the veteran submits a timely substantive appeal and 
all other procedural due process has been completed.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


